Citation Nr: 0717634	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  03-31 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Whether the veteran is competent for Department of 
Veterans Affairs purposes.

2.  Entitlement to special monthly pension on account of the 
need for aid and attendance of another person or on account 
of being permanently housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran had active service from December 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied entitlement to special monthly pension 
(SMP) and proposed a finding of incompetency.  This matter 
further comes before the Board from a November 2002 rating 
decision in which the RO found the veteran to be incompetent 
to handle disbursement of VA funds, effective from November 
2002.  The Board notes that the veteran also has an appeal 
pending related to a claim of entitlement to service 
connection for PTSD, however, that issue will be addressed in 
a separate decision.


FINDINGS OF FACT

1.  The veteran has the mental capacity to contract or to 
manage his affairs, including disbursement of funds without 
limitation.

2.  The veteran receives non-service-connected disability 
pension based upon a combined 100 percent disability rating.  
His mental retardation, schizophrenia, is rated as 100 
percent disabling; his arteriosclerotic heart disease is 
rated as 30 percent disabling; his low back syndrome is rated 
as 10 percent disabling; and his degenerative arthritis of 
the left ankle is rated as 10 percent disabling.

3.  The veteran is not blind or nearly blind; is not 
institutionalized in, or confined to, a nursing home or other 
facility due to physical or mental incapacity; and does not 
need regular aid and assistance to perform activities 
necessary for daily living. 

4.  The veteran is not confined to his home or its immediate 
premises.




CONCLUSIONS OF LAW

1.  The veteran is competent for VA benefits purposes.  38 
U.S.C.A. §§ 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.353(a) (2006).

2.  The criteria for special monthly pension, based on need 
for aid and attendance or due to being housebound, have not 
been met.  38 U.S.C.A. §§ 1502, 1520, 1521, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The CAVC has held 
that VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In August 2003 and January 2005, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and of VA's duty to assist him in 
substantiating his claims under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised to either 
provide the medical records or to provide a properly executed 
release so that VA could request the records for him.  

The Board finds that the content of these letters to the 
veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Thereafter an SSOC dated March 
2005 provided him with yet an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claims under the VCAA.  Therefore, 
no useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The CAVC has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
CAVC in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims are 
being denied, and no disability ratings or effective dates 
will be assigned, such matters are moot.

II.  Factual Background

By May 1995 rating decision, the RO granted entitlement to a 
permanent and total disability rating for pension purposes, 
effective from November 18, 1991.  The veteran's non-service-
connected disabilities were listed on the rating sheet as:  
mental retardation, competent; right and left wrist injuries 
with degenerative arthritis; bilateral pes planus; residuals 
of agent orange exposure; hepatitis; obstruction of right 
uretral pelvic junction, prostatitis; pseudofolliculitis 
barbae; PTSD, arteriosclerotic heart disease; low back 
syndrome; degenerative arthritis left ankle; impacted 
cerumen; sinusitis; arcus senilis; umbilical hernia repair; 
lymphocytosis; and morbid obesity.  

VA treatment records dated from 1999 through 2005 show that 
the veteran received periodic treatment for various medical 
and psychiatric problems.  In December 2004 he was found to 
be cooperative, groomed, and had no physical abnormalities.  
His speech was fluent and relevant and his thoughts were 
relevant and organized.  He had no cognitive deficits, his 
concentration was good, and his attention was good.  He heard 
voices at times, but it was much improved with medication.  
His thought disorganization persisted.  A March 2005 
psychiatry note showed various psychiatric diagnoses, 
including depressive disorder, essential hypertension, 
hypertensive retinopathy, obesity, psychosis, polysubstance 
abuse disorder, in remission since 1998 (drugs) and 2003 
(alcohol), and PTSD.  It was noted that the veteran's 
auditory hallucinations were improving, but he still heard 
some voices.  He was hyperverbal and rambled on and on.  His 
thoughts were circumstantial and it was noted to be difficult 
to have the veteran focus on answering the questions needed.  
On mental status examination the veteran was cooperative and 
casually dressed and groomed, he had no gross physical 
abnormalities, his cognitive functioning was unimpaired, his 
eye contact was good, and his thought processes were goal 
directed.   His insight and judgment were fair to good.  

On VA examination in December 2000, the veteran was found to 
be disheveled and was an extremely poor historian, while 
selectively answering questions at times.  The examiner noted 
that the veteran appeared to be disoriented with a 
disorganized thought process.  On mental status examination 
he was alert, aware of his surroundings, oriented to person, 
place, and time, and had poor eye contact and a slow monotone 
speech.  His mood was depressed and affect was sad, and he 
did not engage in conversation.  His thought process was 
disorganized. His score on the Folstein mini mental status 
examination was indicative of cognitive impairment, however, 
the examiner noted that if the veteran attempted to 
concentrate, he was able to answer questions appropriately.  
His insight and judgment were poor.  The examiner noted that 
the veteran was talking to himself.  The assessment was that 
the veteran had been diagnosed with borderline intellectual 
functioning in the past and presented for this examination 
being disheveled, unable to answer questions, and with very 
limited concentration.  The examiner found that the veteran 
was not competent for VA purposes.  It was noted that the 
veteran's social impairment and inability to work were 
severe.  The diagnoses includes rule out dementia and PTSD, 
and borderline intellectual functioning.  A GAF score of 20 
was assigned.  

On the November 2002 RO rating decision, the veteran's non-
service-connected disabilities were listed as:  mental 
retardation, schizophrenia, competent, rated as 100 percent 
disabling; arteriosclerotic heart disease, 30 percent 
disabling low back syndrome, 10 percent disabling; 
degenerative arthritis of the left ankle, 10 percent 
disabling; and the following disabilities were assigned a 0 
percent (non-compensable) rating:  right and left wrist 
injury with degenerative arthritis; bilateral pes planus; 
hepatitis; agent orange exposure; PTSD; obstruction right 
ureteral pelvic junction, prostatitis; pseudofolliculitis 
barbae; Type II diabetes mellitus; arcus senilis; s/p 
umbilical hernia repair; benign prostatic hypertrophy; 
sinusitis; morbid obesity; and lymphocytosis.

In December 2002, the RO completed a Certificate of Legal 
Capacity to Receive and Disburse Benefits, which authorized 
releasing VA benefits to the veteran under the supervised 
direct payment (SDP) program.  Subsequent records, dating to 
2004, show that the veteran continued to be involved in this 
program.  

In a November 2003 field examiner's visit, it was noted that 
the veteran was at his brother's house at the time of the 
visit, but that he physically lived at another address.  The 
veteran was found to be completely ambulatory and continent 
of bowel and bladder.  He was oriented in all spheres and had 
a fair ability to communicate in writing and in speech.  He 
did confront logic, but appeared to listen and understand 
what was said with patience.  The field examiner believed 
that the veteran should be placed in the supervised direct 
payment (SDP) program.  The field examiner wrote that it was 
"clear" that the veteran "should also be given a 2507 exam 
[sic] as he clearly is able to manage his VA income".  It 
was noted that the veteran was a good record keeper and 
received $807 per month from his pension, and that his rent 
and utilities in a boarding house were $275 per month.  He 
spent approximately $200 a month in groceries, $127 per month 
for storage of his mother's furniture, and $50 per month in 
life insurance.  He continued to have a bank account.  The 
field examiner noted that the veteran's expenses did not 
appear to be excessive and were in line with his lifestyle 
and level of care.  The field examiner noted that the 
veteran's only income was his pension and that he was "able 
to manage by himself", and that he had a brother in the area 
who can lend support from time to time with financial 
questions.  The field examiner recommended that VA continue 
to pay the veteran under the SDP if in fact an examination 
found the veteran to be incompetent for VA purposes.  It was 
noted that the veteran lived along in a small apartment and 
had a small television which he enjoyed watching through the 
date.  The field examiner noted no adverse conditions during 
the examination. 

On VA examination in January 2004, it was noted that the 
veteran was under the supervised direct pay program.  There 
was no claims file for review, and there was no report from 
the field examiner.  The veteran reported he lived alone and 
had been disabled in the sense of not being able to work 
since 1989.  He went out for such things as paying his bills 
or shopping for food.  He did not describe any close friends, 
and stated his primary friend was god, but he did have a 
brother that he interacted with and also a friend who drove 
him to the appointment.  He did not describe difficulty 
concentrating or major memory difficulties.  He described 
hearing voices talking to him, and reported he will talk to 
god at times.  He is unclear exactly what these voices are 
saying to him, and he has difficulty characterizing them.  He 
does not have clear cut visual hallucinations.  On mental 
status examination, the veteran was noted to be casually 
dressed and tended to periodically appear to be talking to 
himself or someone else.  He did not make good eye contact 
and rambled sometimes and needed to repeat himself often to 
be understood due to poor articulation.  He was well oriented 
to time, place, person, and situation, and spoke in a normal 
tone and rate.  His thought process showed that he was not 
able to interpret simple expression showing a tendency to be 
concrete in his thinking.  His thought content did reveal 
that he had some paranoid thinking and presence of auditory 
hallucinations.  Cognitive functions were grossly intact, 
with the veteran being exact with details in dates.  He was 
able to subtract serial 5s without difficulty and doing 
serial 7s he was able to get to 93.  He reported he took 
money out of his bank account, wrote money orders, and used 
cash, and took care of what he had to deal with.  He reported 
that at one time his brother was supposed to be his guardian, 
but it was never set up, and the veteran did not have any 
objection to this.  It was noted that the veteran had some 
symptoms that fell into the category of PTSD, without 
fulfilling all of the criteria in DSM-IV to make this 
diagnosis.  He did show symptoms of schizophrenia, paranoid 
type, with some associated depression.  The examiner opined 
that based upon "this interview and records available" that 
the veteran was "in need of management and assistance with 
his financial matters and this is based upon the fact that he 
is having hallucinations and that he has limited capacities 
for interaction with people and showed some difficulties with 
arithmetic and has a high degree of isolation and significant 
inclination to concrete thinking".  The diagnoses included 
schizophrenia, paranoid type, chronic; depressive disorder' 
and polysubstance abuse in full-sustained remission.  A GAF 
score of 45 was assigned.

In a January 2005 letter, a VA physician, V.A., opined that 
the veteran was "capable of handling his VA disability 
pension monies".  It was noted that the veteran requested 
that if VA were to assign him a payee, he would like his 
brother, R.P., to be assigned.

In a February 2005 letter, M.P. who had been the veteran's VA 
primary care nurse practitioner since 1998, indicated that 
the veteran had always been very compliant with his 
medications and came to all primary care appointments early.  
M.P. reported that the veteran understood his diagnosis, 
followed directions, and his appearance was always clean and 
well kempt.  M.P. noted that the veteran reported he had been 
managing his pension money independently since 1996, and "he 
appears to be responsible in this regard".  M.P. also noted 
that the veteran wanted to continue to manage his money, but 
that if the Board found he was no longer competent to handle 
his money, then he wanted his brother to be his fiduciary.

III.  Analysis

1.  Competency for VA Purposes

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 C.F.R. § 3.353(a).  There is 
a presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 
3.102.

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
as to incompetency should be based upon all evidence of 
record, and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.

The veteran has essentially requested restoration of his 
competency status for VA benefit purposes.  In the 
alternative, if his competency status is not restored, the 
veteran has requested that his brother be appointed as 
fiduciary.  The record reflects that by November 2002 rating 
decision, the RO found that the veteran was not competent to 
handle disbursement of funds, based primarily on the December 
2000 VA examination and VA treatment records.  In December 
2002, the RO completed a Certificate of Legal Capacity to 
Receive and Disburse Benefits, which authorized releasing VA 
benefits to the veteran under the supervised direct payment 
(SDP) program.  Subsequent records, dating to 2004, show that 
the veteran continued to be involved in this program.  

As noted above, the December 2000 and the January 2004 VA 
examinations found the veteran to be incompetent.  However, 
these findings were essentially contradicted by the field 
examiner's report of November 2003, as well as by subsequent 
letters from the veteran's treating VA physician and the 
veteran's primary VA nurse practitioner, and VA treatment 
records.  Moreover, on the VA examination in January 2004, 
the examiner noted that there was no claims file or field 
examiner's report available for review.  The Board finds that 
after reviewing the competent evidence of record, the 
evidence is not clear and convincing, and leaves a doubt as 
to the veteran's competency.  Thus, the Board concludes there 
is a reasonable doubt as to whether the veteran has the 
mental capacity to contract or to manage his or her own 
affairs, including disbursement of funds without limitation, 
and such doubt should be resolved in favor of a finding of 
competency.  38 C.F.R. § 3.353.  The competent medical 
evidence tends to show that the veteran has the mental 
capacity to contract or to manage his affairs, including 
disbursement of funds without limitation.  Accordingly, and 
especially in light of the regulatory presumption favoring a 
finding of competency, the Board finds that restoration of 
competency for VA benefits purposes is warranted.

2.  Special Monthly Pension (SMP)

The veteran requests that he be granted increased pension 
benefits in the form of special monthly pension (SMP).  SMP 
is awarded based on medical need as set forth below.  The 
veteran must meet the medical criteria required in order to 
be granted special monthly pension based upon the need for 
regular aid and attendance or on account of being housebound.

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from non-service-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 
1521(a).  38 U.S.C.A. § 1521 further provides for an 
increased rate of pension, in the form of a special monthly 
pension, when an otherwise eligible veteran is in need of 
regular aid and attendance or has a disability rated as 
permanent and total and (1) has an additional disability or 
disabilities ratable at 60 percent, or (2) is permanently 
housebound.  38 U.S.C.A. §§ 1521(d), (e); see also 38 C.F.R. 
§§ 3.351(b), (c), and (d).

Under 38 C.F.R. § 3.351(c), a veteran will be considered in 
need of regular aid and attendance if he or she:  (1) is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; or (2) is a patient in 
a nursing home because of mental or physical incapacity; or 
(3) establishes a factual need for aid and attendance under 
the criteria set forth in 38 C.F.R. § 3.352(a).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Housebound benefits are warranted if, in addition to having a 
single permanent disability rated 100 percent disabling under 
the VA Schedule for Rating Disabilities (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17 of 
this chapter), the veteran:  (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or, (2) is "permanently 
housebound" by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.351(d).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

In this case, the veteran contends that he is entitled to 
special monthly pension based on his need for aid and 
attendance and/or housebound status, due to his various non-
service-connected disabilities.  He claims that he is 
competent to handle his own finances, but that he is not able 
to care for himself physically.

The veteran has the following non-service-connected 
disabilities (as set out in the November 2002 rating 
decision):  mental retardation, schizophrenia, competent, 
rated as 100 percent disabling; arteriosclerotic heart 
disease, 30 percent disabling low back syndrome, 10 percent 
disabling; degenerative arthritis of the left ankle, 10 
percent disabling; and the following disabilities were 
assigned a 0 percent (non-compensable) rating:  right and 
left wrist injury with degenerative arthritis; bilateral pes 
planus; hepatitis; agent orange exposure; PTSD; obstruction 
right ureteral pelvic junction, prostatitis; 
pseudofolliculitis barbae; Type II diabetes mellitus; arcus 
senilis; status/post umbilical hernia repair; benign 
prostatic hypertrophy; sinusitis; morbid obesity; and 
lymphocytosis.  The total, combined non-service-connected 
disability pension rating is 100 percent. 

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that neither the 
criteria for SMP based on the need for aid and attendance nor 
those pertaining to housebound status are met.  

First, the Board notes that the veteran is not blind, or 
nearly blind, is not institutionalized in a nursing home on 
account of physical or mental incapacity, and is not 
permanently housebound.  He does not claim, nor is it shown, 
that he is confined to his dwelling or institutionalized, 
that he is unable to feed or clothe himself, that he is 
bedridden or incapable of attending to the needs of nature 
without assistance.  On the contrary, the medical evidence 
shows that the veteran lives alone, and goes out to pay bills 
or go shopping, visits his brother, and also regularly 
attends his VA medical appointments.  While he has reported 
he receives support from his brother, there is no indication 
that his brother provides physical care to the veteran.  The 
veteran's disabilities (all but one are non-service-
connected), when considered in conjunction with each other, 
do not result in his inability to care for most of his daily 
personal needs without regular personal assistance from 
others, nor do they result in an inability to protect himself 
from the hazards and dangers of his daily environment.  The 
medical evidence simply, to include the findings of cognitive 
impairment on several occasions and the findings of 
incompetency on VA examinations, does not demonstrate any 
incapacity requiring care or assistance on a regular basis to 
protect him from hazards or dangers incident to his daily 
environment.  

With regard to housebound status, the Board notes that the 
veteran's claim for this benefit may not be granted because 
although he has been assigned a 100 percent disability rating 
for his non-service-connected "mental retardation, 
schizophrenia, competent", there is no indication that this 
is a permanent rating, nor does he have additional disability 
or disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling.  Finally, the medical evidence clearly 
demonstrates that he is not "permanently housebound" as 
defined by 38 C.F.R. § 3.351(d)(2) which requires that he be 
substantially confined to his house or immediate premises due 
to disability or disabilities that are reasonably certain to 
remain throughout his lifetime.  As noted above, the veteran 
can walk alone, leave his house alone, and attend medical 
appointments by himself.  


When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert, 
supra.  Here, the preponderance of the evidence is against 
the veteran's claim, and therefore the claim for special 
monthly pension on the account of the need for aid and 
attendance of another person or on account of being 
permanently housebound must be denied.


ORDER

Restoration of competency status for VA benefit purposes is 
granted.

Entitlement to special monthly pension on the account of the 
need for aid and attendance of another person or on account 
of being permanently housebound is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


